Citation Nr: 1525193	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent disabling for an abdominal scar, status post appendectomy with history of post-operative infection, neuropathy, adhesions, and right lower quadrant pain.  

2.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    

In the February 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the Board's office in Washington D.C., which was scheduled to occur in May 2015; however, the Veteran failed to appear.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).   

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has recharacterized the claims as reflected on the title page. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased rating for an abdominal scar, status post appendectomy with history of post-operative infection, neuropathy, adhesions, and right lower quadrant pain, and service connection for an acquired psychiatric condition, to include PTSD.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA or Social Security Association (SSA) records.  See 38 C.F.R. § 3.159(c)(2) (2014).  Private treatment records dated in 2014 indicate that the Veteran is recently retired and is collecting disability benefits.  To date, there is no indication in the claims file that any SSA records have been obtained or requested.  While there is no specific indication that the Veteran is receiving disability benefits due, at least in part, to his service-connected abdominal scar, records from the SSA may contain information pertinent to the Veteran's claim of entitlement to an increased rating for an abdominal scar, and as such, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Regarding the claim of service connection for an acquired psychiatric condition, the Veteran has not been afforded a VA psychiatric examination.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: 
(1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

With respect to the current psychiatric claim on appeal, the Veteran contends that he has PTSD.  While a June 2011 VA psychological pain management treatment record indicates that the Veteran's "profile is suggestive of PTSD," the evidence of record does not reflect a current diagnosis of PTSD.  Instead, VA and private treatment records document current diagnoses of anxiety and major depressive disorder.  Regardless of the correct diagnosis, the Veteran has attributed his psychiatric symptoms to events that occurred in service.  In addition, the Veteran has submitted eight lay statements from family members or close friends, all of whom relate the Veteran's psychiatric symptoms as stemming from his time in the military.  Accordingly, the Board finds that a VA examination is necessary to determine whether there is a relationship between the Veteran's active service and his current psychiatric diagnoses.  See McLendon, 20 Vet. App. at 83; see also Clemons, 23 Vet. App. 1.  

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  See id; see also 80 Fed. Reg. 53, 14308 (March 19, 2015).  The AOJ certified the Veteran's appeal to the Board in February 2015 and as such, this claim was pending before the AOJ as of August 4, 2014.  Therefore, this claim is governed by DSM-5.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VA treatment records of the Veteran and associate them with the record.  

2. Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.  

3. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric condition, to include PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify all current psychiatric diagnoses.  The VA examiner is then specifically requested to offer the following opinions:

a. For each psychiatric disability identified, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric condition had its onset during service, or is otherwise related to active service?

b. If either major depressive disorder or anxiety is determined to not be a current diagnosis, the VA examiner should reconcile such finding with VA and private treatment records providing such diagnoses.  

A rationale should be given for all opinions and conclusions rendered. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




